TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 30, 2019



                                      NO. 03-19-00304-CV


                                  The State of Texas, Appellant

                                                 v.

  City of Double Horn, Texas; Cathy Sereno; R. G. Carver; Bob Link; James E. Millard;
             Larry Trowbridge; Glenn Leisey; and John Osborne, Appellees




        APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
              BEFORE JUSTICES GOODWN, BAKER, AND KELLY
          REVERSED AND REMANDED -- OPINION BY JUSTICE BAKER




This is an appeal from the order signed by the trial court on April 23, 2019. Having reviewed the

record and the parties’ arguments, the Court holds that there was reversible error in the order.

Therefore, the Court reverses the trial court’s order and remands the case to the trial court for

further proceedings consistent with the Court’s opinion. Appellees shall pay all costs relating to

this appeal, both in this Court and in the court below.